* Corpus Juris-Cyc References: Trial, 38Cyc, p. 1711, n. 19.
The issues of fact in this case were fairly and amply covered by instructions embodying the applicable principles of law.
We find no error in the instructions given for the appellee; nor was the appellant harmed by the refusal of the court of the several instructions requested on his behalf, *Page 323 
and marked refused in the record. Some of them embodied correct principles of law. One or more did not. Those instructions, refused appellant, which embodied correct principles of law, were without harm to appellant, because the same principles were contained in other instructions given one or the other of the parties.
Affirmed.